DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al. (US 20200334840 A1).
Regarding claims 1 and 10. WANG discloses A three-dimensional geometry measurement apparatus for measuring a three-dimensional geometry of an object to be measured on the basis of a captured image obtained by capturing the object to be measured (abstract, a three-dimensional scanning system; left and right cameras, configured to synchronously acquire left and right speckle images and left and right fringe images of the tested object), the three-dimensional geometry measurement apparatus comprising: 
a plurality of optical devices (abstract, a light source; left and right cameras); 
a preliminary measurement part that creates a plurality of pieces of preliminary measurement data indicating three-dimensional coordinates of a reference point on a reference instrument by capturing the reference instrument in a plurality of measurement systems corresponding to combinations of different optical devices among the plurality of optical devices (figure 5, [0041] three-dimensional mark point data onto the left and right fringe images in sequence; [0074] digital speckle patterns are projected onto the tested object 105. Three-dimensional reconstruction is performed according to the obtained digital speckle images to obtain three-dimensional speckle data shown in FIG. 4 and three-dimensional mark point data); 
a reference data creation part that creates reference data on the basis of one or more of the plurality of pieces of preliminary measurement data ([0029] mark point back projection deviation compensation steps. pixel coordinate deviations of the closest mark point center pairs, extracted on the fringe images, of each pair of back projected mark point image coordinates on the PtMatchCoor are calculated, mean values of the respective deviations on the left and right fringe images are calculated in sequence, and the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are recorded); 
a calculation part that calculates a correction value on the basis of the reference data and the preliminary measurement data which does not match the reference data among the plurality of pieces of preliminary measurement data ([0029] mean values of the respective deviations on the left and right fringe images are calculated in sequence, and the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are recorded); 
a target measuring part that creates a plurality of pieces of target measurement data indicating results of measuring a measurement point of the object to be measured with the plurality of measurement systems ([0047] The left camera 102 and the right camera 103 are configured to synchronously acquire left and right speckle images and left and right fringe images of the tested object 105); 
a correction part that corrects the target measurement data in the measurement system corresponding to the preliminary measurement data that does not match the reference data on the basis of the correction value ([0030] the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are added to the back projected coordinates of the left and right fringe images in sequence to implement deviation compensation); and 
a geometry identification part that identifies a geometry of the object to be measured using the corrected target measurement data corrected with the correction part ([0044] acquire or collect three-dimensional fringe point cloud data of a tested object 105; [0048]).

Regarding claim 3. WANG discloses The three-dimensional geometry measurement apparatus according to claim 1, wherein 
the reference data creation part creates the reference data by calculating a statistical quantity of the three-dimensional coordinates of the reference point indicated by a plurality of pieces of the preliminary measurement data corresponding to the plurality of measurement systems ([0029] mean values of the respective deviations on the left and right fringe images are calculated in sequence, and the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are recorded).

Regarding claim 4. WANG discloses The three-dimensional geometry measurement apparatus according to claim 1, further comprising 
an acquisition part that acquires relative positional information indicating a positional relationship of a plurality of the reference points included in the reference instrument ([0029] pixel coordinate deviations of the closest mark point center pairs, extracted on the fringe images, of each pair of back projected mark point image coordinates on the PtMatchCoor are calculated), wherein 
the preliminary measurement part creates the preliminary measurement data indicating three-dimensional coordinates of the plurality of reference points (figure 5, [0041] three-dimensional mark point data onto the left and right fringe images in sequence; [0074] digital speckle patterns are projected onto the tested object 105. Three-dimensional reconstruction is performed according to the obtained digital speckle images to obtain three-dimensional speckle data shown in FIG. 4 and three-dimensional mark point data), and 
the reference data creation part creates the reference data by selecting the preliminary measurement data indicating the three-dimensional coordinates of the plurality of reference points on the basis of an error with the positional relationship indicated by the relative positional information ([0029] mean values of the respective deviations on the left and right fringe images are calculated in sequence, and the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are recorded).

Regarding claim 5. WANG discloses The three-dimensional geometry measurement apparatus according to claim 1, wherein 
the preliminary measurement part creates the preliminary measurement data indicating three-dimensional coordinates of a plurality of the reference points on the reference instrument (figure 5, [0041] three-dimensional mark point data onto the left and right fringe images in sequence; [0074] digital speckle patterns are projected onto the tested object 105. Three-dimensional reconstruction is performed according to the obtained digital speckle images to obtain three-dimensional speckle data shown in FIG. 4 and three-dimensional mark point data), and 
the reference data creation part creates, for each of the reference points, a certain piece of reference data by selecting one of the plurality of pieces of preliminary measurement data corresponding to the plurality of measurement systems ([0029] mark point back projection deviation compensation steps. pixel coordinate deviations of the closest mark point center pairs, extracted on the fringe images, of each pair of back projected mark point image coordinates on the PtMatchCoor are calculated, mean values of the respective deviations on the left and right fringe images are calculated in sequence, and the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are recorded (at least one of the plurality of pieces of preliminary measurement data is selected)).

Regarding claim 7. WANG discloses The three-dimensional geometry measurement apparatus according to claim 1, wherein 
the preliminary measurement part projects a projection image including a pattern for identifying the reference point onto the reference instrument ([0012] synchronously acquire left and right speckle images and left and right fringe images of the tested object; obtain three-dimensional speckle data and three-dimensional mark point data according to the speckle images).

Regarding claim 8. WANG discloses The three-dimensional geometry measurement apparatus according to claim 1, wherein 
the calculation part identifies a function for calculating the correction value corresponding to the three-dimensional coordinates of the measurement point measured by the measurement system corresponding to the preliminary measurement data that does not match the reference data, and calculates the correction value using the identified function ([0029] mean values of the respective deviations on the left and right fringe images are calculated in sequence).

Regarding claim 9. WANG discloses The three-dimensional geometry measurement apparatus according to claim 1, wherein 
the calculation part further includes a storage part that stores a table ([0030] form a lookup table corresponding to the left and right image coordinates of the fringes) in which (i) three-dimensional coordinates of individual grid points of a measurement space of the plurality of measurement systems, the measurement space being divided with cubic grids at equal intervals ([0044] three-dimensional fringe point cloud data), (ii) a plurality of the correction values ([0029] the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are recorded), and (iii) an index for identifying each of the measurement systems ([0021] the left and right cameras are calibrated to obtain calibration parameters) are associated with each other ([0025] the corresponding points are reconstructed into three-dimensional fringe point cloud data according to the calibration parameters), wherein the correction part reads, from the storage part, the correction value which is associated with the three-dimensional coordinates of the grid point closest to the three-dimensional coordinates indicated by the target measurement data and the index indicating the measurement system corresponding to this grid point, and corrects the preliminary measurement data on the basis of the read correction value ([0030] the mean value pixDivL of the pixel deviations of the left fringe image and the mean value pixDivR of the pixel deviations of the right fringe image are added to the back projected coordinates of the left and right fringe images in sequence to implement deviation compensation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20200334840 A1) in view of ZHANG et al. (US 20210319573 A1).
Regarding claim 2. ZHANG discloses 
a preliminary measurement part creates preliminary measurement data indicating three-dimensional coordinates of a reference point of a reference instrument at a plurality of installation positions by capturing the reference instrument installed at the plurality of installation positions ([0020] placing reference whiteboards at different distances, projecting line laser beams to the whiteboards, and acquiring the reference images; [0029]), and 
Wang discloses the calculation part calculates the correction value corresponding to a reference point (See claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang according to the invention of ZHANG, to use reference whiteboards at different distances as the reference instrument, and calculate the correction value corresponding to the reference point at different distances, in order to better obtain the priori information (ZHANG [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20200334840 A1) in view of VISWANATHAN et al. (US 20200175284 A1).
Regarding claim 6. VISWANATHAN discloses increasing parallax which in turn increasing triangulation accuracy ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang and VISWANATHAN, to select the preliminary measurement data corresponding to combinations of the optical devices with largest parallax, which triangulation accuracy for the reference point becomes best, in order to obtain the most accurate measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488